Citation Nr: 0816208	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-21 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of fractured tibia and fibula.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back syndrome.

3.  Entitlement to service connection for residuals of 
fractured tibia and fibula.

4.  Entitlement to service connection for low back syndrome.

5.  Entitlement to service connection for a right leg 
condition.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from December 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The veteran appeared before a Decision Review Officer at the 
RO in February 2007 and the undersigned Veterans Law Judge in 
December 2007.  Transcripts of the veteran's hearings have 
been associated with the record.

The issues of entitlement to service connection for low back 
syndrome and a right leg condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a rating decision of September 1978, the RO denied 
service connection for a back injury and left leg injury; the 
veteran did not appeal and that decision is now final.

2.  In January 1992 the RO declined to reopen the veteran's 
claim; the veteran did not appeal and that decision is now 
final.

3.  The evidence received since the January 1992 rating 
decision is relevant and probative of the issues of 
entitlement to service connection for residuals of fractured 
tibia and fibula and low back syndrome.

4.  The vetran has residuals of an inservice fracture of the 
left tibia and fibula.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of 
fractured tibia and fibula and low back syndrome.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  Left tibia and fibula fracture residuals were incurred 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's request to reopen his claim of 
entitlement to service connection for.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The RO denied service connection for a left leg injury and a 
back injury in September 1978 because there was no evidence 
to relate the claimed disabilities to service.  At that time, 
the evidence of record included the report of a separation 
examination conducted in January 1969, which notes that the 
veteran was on medical hold.  The veteran reported a broken 
leg on June 12, 1968.  Physical examination revealed multiple 
scars on the left calf.  

The record also included a VA Report of Accidental Injury 
signed by the veteran in March 1978.  He noted that he had 
been involved in a motorcycle accident in California and that 
he received treatment at the Naval Hospital in San Diego.

A report by W.E.M., M.D. indicates that the veteran was seen 
in March 1976 following a dune buggy accident.  He complained 
of problems with his left leg.  He reported that X-rays had 
been taken and that he had been told that they were OK.  In 
June 1977 the veteran reported that he had stepped on a piece 
of wood while carrying a heavy scaffold and that he twisted 
his low back and left leg.  The impression was acute 
lumbosacral strain.  

On VA examination in August 1978, the veteran walked with a 
slight limp.  There was a hard bony type mass felt on the 
anterior or mesial surface of the lower one-third of the left 
tibia.  The examiner noted that it was the result of a callus 
formation of a healed fracture.  There was a two-centimeter 
shortening of the veteran's left leg.  The diagnoses were 
remote healed fracture lower third of tibia and fibula with 
residuals; and low back syndrome.  

In September 1991 the veteran reported that he was denied re-
enlistment due to his left leg.

The RO declined to reopen the veteran's claim in January 
1992.

The evidence received since the January 1992 rating decision 
includes the veteran's assertions that his claimed 
disabilities are related to a motorcycle accident in service.

VA treatment records reflect the veteran's report of back and 
left leg problems since a motorcycle accident in 1968.

On examination by J.L.S., M.D. in November 2005, the veteran 
reported left leg surgery in 1968.  

In December 2005, the veteran submitted lay statements dated 
in September and October 1991.  Two of the statements 
indicate that the authors had known the veteran since 
childhood and certified that he had been involved in a 
motorcycle accident in June 1968.  

At his February 2007 hearing, the veteran described the 
accident in which he was injured.  He stated that he was 
taken directly to San Diego Naval Hospital and that he was 
there until December 1968.  He related that he was on medical 
hold until his discharge, and that at that time, he walked 
with a cane.  

Evidence received since the RO's January 1992 decision 
includes the veteran's assertions that his current left leg 
and back disabilities are related to an accident in service, 
further details concerning the claimed motorcycle accident, 
and lay statements certifying that the veteran had been in a 
motorcycle accident in service.  At his February 2007 
hearing, the veteran described his service activities 
subsequent to the accident, and noted that he was on medical 
hold at the time of discharge.  The evidence added to the 
file since January 1992 relates to a nexus between the 
veteran's claimed disabilities and service.  This evidence 
cures the evidentiary defect that existed previously.  
Therefore, the claim of entitlement to service connection for 
residuals of fractured tibia and fibula and for low back 
syndrome is reopened.

Service connection- Left Leg

Service connection for residuals of a fracture of the left 
tibia and fibula is warranted.  During service, there was 
adequate evidence of an in-service fracture. Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).  Thereafter, a VA 
examination disclosed a callus formation at the site of the 
healed fracture.  There was approximately 2 cm. shortening in 
the left leg.  The Board finds it highly unlikely that that 
there was an inservice fracture that healed without residuals 
and that the veteran had a subsequent fracture in the same 
location that resulted in a 2 cm. shortening of the 
extremity.  There are medical principles so universally 
recognized as to constitute fact.  38 C.F.R. § 3.303.  There 
is no evidence of post-service injury and the conclusion must 
be that the current residuals of a fracture are related to 
the in-service fracture.  The Board is fully aware that at 
times the Court has demanded a medical nexus between current 
disability and in-service disease or injury.  However, as 
with an amputation during service, the Board concludes that a 
medical opinion relating a current missing extremity (or 
shortening) to an in-service amputation (fracture) is not 
needed.  The Board shall not engage in an exercise in 
futility.   


ORDER

The application to reopen the claim of entitlement to service 
connection for residuals of fractured tibia and fibula and 
for low back syndrome is granted.

Service connection for residuals of a left tibia and fibula 
fracture is granted.


REMAND

As discussed above, the service medical records indicate that 
upon discharge examination in January 1969, the veteran 
reported a broken leg which occurred on June 12, 1968.  The 
examination report notes multiple scars on the veteran's left 
calf.  Moreover, on VA examination in August 1978, a hard 
bony mass was felt on the lower one-third of the left tibia 
and the examiner noted that such was the result of a callus 
formation of a healed fracture.  At that time, the diagnoses 
included remote healed fracture of the lower third of the 
tibia and fibula with residuals and low back syndrome.  

The Board also notes that the veteran was seen by a private 
physician in March 1976 after a dune buggy accident and that 
he complained of problems with his left leg.  Additionally, 
the veteran reported in June 1977 that he twisted his low 
back and left leg after stepping on a piece of wood at work.  

With respect to the claimed low back syndrome and right leg 
condition, the Board notes the veteran's contention that 
these claimed disabilities are were caused or aggravated by 
his left leg condition.  The VA examination should include an 
assessment of the veteran's low back and right leg to 
identify all currently present disabilities, and an opinion 
regarding whether such disabilities are related to service or 
to the left leg condition.

In light of the above discussion, the Board has concluded 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

Schedule the veteran for a VA 
examination.  The examiner should also 
specifically identify all disabilities 
referable to the veteran's low back and 
right leg.  With respect to each 
identified disability, the examiner 
should provide an opinion regarding 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any currently present 
disability of the left lower leg is 
related to any disease or injury in 
service.  The examiner should also 
provide an opinion regarding whether any 
currently present low back or right leg 
was caused by or is proximately due to 
any currently present left lower leg 
disability.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


